Citation Nr: 0702312	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in July 2005 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have diagnosis of 
PTSD due to any event or incident of active service.  

2.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or for many years 
thereafter.  

3.  The currently demonstrated psychosis is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability, to include a psychosis or PTSD, due to disease or 
injury that was incurred in or aggravated by service; nor may 
a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her VA examinations 
addressing her claimed disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Furthermore, the Board notes that the RO has since sent 
further VCAA notification letters to the veteran, including a 
detailed letter from June 2006.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter from 2002 was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including any psychosis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a precedent opinion, VA's Office of General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

VA regulations further reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

The Board has reviewed the veteran's service records and 
observes that an August 1983 performance evaluation report 
indicates that her attitude at that time was nonchalant and 
interfered with her performance as a petty officer.  She 
appeared to have a total disregard for her responsibilities 
and had abandoned her post on several occasions.  Also, she 
displayed minimal leadership capabilities, and her actions 
were said to constitute a poor example to others.  

According to her superiors, the veteran could not make the 
transition between civilian and military life even with 
repeated counseling sessions.  She had a tendency, according 
to them, to twist her superiors' words to fit her own 
meaning.  She also reportedly abused the chain of command.  
Consequently, she was not recommended for promotion.  

In a statement from September 1983, the veteran contested the 
charges against her attitude, character and dependability.  
She alleged that she had received personal attacks for her 
religious beliefs, honesty and motives.  Also, she asserted 
that she was only late for watch duty once due to error.  She 
asked that the "personal motives" behind the negative 
evaluation be investigated.  

In March 1986, a service medical notation indicated 
"personal problems."  The veteran refused a psychiatric 
evaluation that was thought to be necessary for a 
"humanitarian transfer."  A psychiatric evaluation was not 
necessary for a humanitarian transfer, and none was 
conducted.  

The veteran's August 1986 separation medical examination 
report was negative for any psychiatric abnormalities.  

In a June 1987 Report of Medical History, the veteran 
indicated that her occupation was that of "Domestic Goddess 
(i.e. homemaker)."  She denied having any psychiatric 
symptomatology.  

In June 1994, more than seven years following separation from 
service, the veteran attempted to enlist in the Army Reserve.  
She was noted to be psychiatrically abnormal, and the 
examiner indicated that her affect was inappropriate.  The 
situation was "difficult to describe," according to the 
examiner, but the veteran's effect was light and ethereal.  
There was no evidence, however, of an affective or thought 
disorder.  The veteran was found to be qualified for 
enlistment.  In June 1994, the veteran herself denied having 
psychiatric problems on the corresponding Report of Medical 
History.  

Subsequently, an October 2002 VA psychiatric evaluation 
revealed a diagnosis of mild schizophrenia.  The examiner 
noted the veteran's history of in-service marital problems 
but did not provide an opinion as to the etiology of her 
disorder.  

In a January 2003 written statement, the veteran indicated 
that, in 1982, she married her now ex-husband who had failed 
at alcohol rehabilitation twice before she met him and should 
have been discharged from service early due to his "covert 
drinking, negative attitudes toward work and superiors 
pervious to our deceptive church-related meeting, having been 
subjected to his lying and manipulations in the course of our 
now abandoned marriage."  

According to the veteran, his discharge would have saved her 
and her three sons from "tremendous traumas," including 
beatings with fists and furniture and the death of a child.  
The military, according to her, neglected to properly handle 
"this destructive sailor" who finally received a 
dishonorable discharge three "horrible years" after their 
meeting and marriage, which caused trauma and homelessness in 
civilian life.  

The examiner who conducted an April 2003 private 
psychological examination concluded that the veteran was of 
average intelligence but displayed evidence of a major 
psychiatric disorder.  A thought disorder and bipolar 
disorder were noted to be possible.  The examiner indicated 
that that there might be "a question of PTSD."  

The examiner rendered diagnoses of rule out thought disorder, 
rule out bipolar disorder, and rule out PTSD.  The Axis II 
diagnosis was that of personality disorder not otherwise 
specified.  

In May 2003, the veteran stated that the following topics 
were not documented in the psychiatric report and were 
extremely important to the correct diagnosis of PTSD: 
spirituality; her spouse's sociopathic or criminal behavior; 
a lengthy divorce financed by her former mother-in-law; her 
spouse's physical abuse in Okinawa; a miscarriage that 
occurred due to physical abuse; her former husband's two 
failed alcohol rehabilitation attempts; political-religious 
drama experienced in secular and Christian schools; 
encouragement by the military to pursue a master's degree in 
Hospital Administration only to be told that she was "too 
old" when she graduated; the grieving process; experiences 
as a foster child; and raising children without the help of a 
spouse.  

Subsequently, in July 2003, the veteran stated in writing 
that she had a stillbirth in service because her husband 
attacked her when she was seven months pregnant.  

During an October 2003 VA examination, conducted by an 
examiner who reviewed the claims file, the veteran stated 
that she loved the service and had a wonderful experience.  
When asked about an in-service stressor, she replied that her 
ex-husband was "horrible" and had perpetrated physical and 
emotional abuse on her.  

On examination, the veteran's affect was inappropriate, and 
she displayed marked projections that all of her problems 
were caused by others.  She had little insight and confirmed 
panic attacks.  She denied having anxiety, flashbacks or 
depression. 

The examiner noted that her speech was markedly paranoid, and 
that there was obvious psychosis in her presentation.  At the 
same time, the examiner observed that the veteran did not 
meet the criteria for a diagnosis of PTSD.  Rather, the 
diagnosis was that of psychotic disorder not otherwise 
specified, symptoms of PTSD, and personality disorder not 
otherwise specified.  

In a December 2003 statement, a licensed clinical social 
worker noted that she had treated the veteran since 1998 and 
had "given her a diagnosis of PTSD."  

A January 2004 private psychiatric evaluation report contains 
diagnoses of "possible PTSD" and schizotypal personality 
disorder.  On examination, the veteran spoke of an abusive 
marriage during service and a miscarriage during service that 
occurred due to domestic violence perpetrated by her former 
husband who was also in service at that time.  

Following the Board's July 2005 remand, the veteran underwent 
a further VA examination in December 2005, conducted by a 
doctor who reviewed the entire claims file.  

During the examination, the veteran reiterated her history of 
experiencing domestic violence during service.  She denied 
hallucinations but used "a large degree of projection in 
terms of an ego defense mechanism."  She also denied 
suicidal or homicidal thoughts, a history of nightmares or 
flashbacks and symptoms of increased arousal or avoidance.  

The examiner rendered an Axis I diagnosis of a psychotic 
disorder, not otherwise specified, and noted that the veteran 
did not meet the criteria for a diagnosis of PTSD.  She did 
have a severe impairment of her industrial capacity and 
social function, with few friends and a limited social life.  

In an April 2006 addendum, the doctor who conducted the 
December 2005 VA examination reiterated his previous 
diagnosis, as well as the conclusion that a PTSD diagnosis 
was not warranted.  The examiner further noted that there did 
not appear to be any evidence of a pre-military psychiatric 
disorder, and he could not conclude that any psychiatric 
disability was aggravated by service.  

The claims file also includes a July 2006 statement from the 
veteran's vocational counselor, who noted multiple 
psychiatric diagnoses including PTSD and indicated that the 
veteran had reported that her PTSD was caused by domestic 
abuse during her period of service.  

In reviewing the above evidence, the Board has first 
considered the question of whether the veteran has a medical 
diagnosis of PTSD.  

In this regard, the Board is aware of the multiple notations 
of "possible" and "rule out" PTSD.  The only treatment 
provider who clearly found current PTSD was a social worker 
from December 2003.  There is no indication that any of the 
other mental health professional who had treated the veteran 
had concluded that a PTSD diagnosis is was appropriate.  

By contrast, the VA examiners have concluded that the veteran 
did not meet the criteria for a PTSD diagnosis.  The December 
2005 VA examination is particularly detailed in this regard, 
as the veteran specifically denied a history of nightmares or 
flashbacks and symptoms of increased arousal or avoidance.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), these are critical elements of a PTSD diagnosis.  The 
Board also notes that the examiner, a medical doctor, 
reviewed the veteran's claims file in its entirety.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in the claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other treatment provider is 
certainly a consideration in determining the credibility of 
that doctor's opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In this case, the Board finds that the VA examiners' 
opinions, particularly that from the December 2005 VA 
examination report, are of greater probative value than that 
from the veteran's social worker.  

The Board notes that the December 2005 opinion was given by a 
medical doctor, who reviewed the entire claims file and 
considered the veteran's denial of significant PTSD symptoms.  
By contrast, the social worker who noted PTSD did not provide 
a detailed explanation of the veteran's PTSD symptoms, or 
lack thereof, and did not confirm a review of the claims 
file.  

For all of the above reasons, the Board finds that the 
competent medical evidence of record, on balance, 
demonstrates that the criteria for a medical diagnosis of 
PTSD have not been met in this case.  

In the absence of a diagnosis, there is no basis for further 
consideration of such PTSD-related considerations as stressor 
corroboration.  Rather, the Board will focus the remainder of 
this decision on the question of whether a claimed 
psychiatric disorder, other than PTSD, was incurred in or 
aggravated by service.  

In this regard, the Board is aware that the veteran was 
evaluated for behavioral problems during her period of active 
duty service, but no psychiatric diagnosis was made during 
that time.  Her June 1994 pre-Army Reserve evaluation 
indicates that she was psychiatrically "abnormal."  
However, a psychiatric diagnosis was not made at that time, 
and in any event this evaluation was made more than seven 
years following separation from service.  

The Board is aware that the veteran has been diagnosed with 
various psychiatric disorders, including psychotic disorder 
and bipolar disorder, beginning in October 2002.  She has 
also been seeing a social worker since 1998.  

However, none of the veteran's examiners has suggested that a 
current disorder was first manifest in service or within one 
year thereafter, and there has similarly been no opinion 
indicating that a veteran had a pre-service disorder that was 
aggravated by service.  

Indeed, the April 2006 statement from the last VA doctor to 
examine the veteran reflects that she did not have a pre-
service disorder, and there was no in-service aggravation of 
a current disorder.  

Currently, the only evidence of record supporting the 
veteran's claim in this regard is her own lay opinion, as 
indicated in the multiple lay statements noted hereinabove.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


